Citation Nr: 1820643	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 4, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from May 1992 to March 1993 and from June 1994 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The rating assigned for the Veteran's service-connected anxiety disorder was increased to 100 percent in a January 2017 rating decision, effective November 4, 2016.  The focus of the instant decision will therefore be entitlement to TDIU prior to November 4, 2016.  Given the Veteran's 100 percent rating, the issue of TDIU is moot as of November 4, 2016.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).

This case was previously before the Board in March 2016, where the issue on appeal was remanded for further evidentiary development.


FINDING OF FACT

Prior to November 4, 2016, the Veteran's service-connected psychiatric disability precluded her from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In her June 2011 TDIU application, the Veteran contended she last worked full-time in January 2003, and became too disabled to work in January 2004 due to anxiety disorder.  However, as the date of her application is June 2011, the period on appeal is from June 2011 to her total disability rating of November 4, 2016.  Moreover, in the employment section of the application, she indicated she was currently employed with Bayada Nurses.  She remarked that her work hours fluctuated and that she was having anxiety and fear of dealing with too many people.  She indicated that these symptoms made it difficult to acquire an internship and she was unable to complete full thoughts during job interviews.  She added that she battles depression daily, which affects her outward appearance as well as self-confidence to work in group settings.  The Veteran's claim was denied in an October 2011 rating decision, but the Veteran contends she was unemployable due to service-connected disability.

VA may grant TDIU in cases where the schedular rating is less than total, but the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In this instance, the Veteran was service-connected for anxiety disorder rated as 70 percent disabling.  Therefore, she did meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  Thus, the pertinent question is whether the evidence supports that the Veteran was unable to secure or follow substantially gainful occupation as a result of her service-connected disability prior to November 4, 2016.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to substantiate a TDIU claim.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence of record prior to November 4, 2016 consists of the Veteran's lay assertions, vocational rehabilitation notes, and VA examinations.  This evidence indicates that, prior to November 4, 2016; the Veteran had not been capable of performing the mental acts required for employment.

In the March 2011 C&P examination, the Veteran reported that she had not worked full time for years.  She currently worked as Certified Nursing Assistant as a home health aide but she stated that she is unable to hold down a job or work with chain of command.  The Board notes that although the Veteran worked, she indicated she was part-time with hours that fluctuated from 2 hours to 40 hours per week.  During the mental status portion of the examination, the psychologist indicated that the Veteran had some impairment of thought process, where she seemed to believe she had special extrasensory perception powers.  The psychologist indicated that this impairment was intermittent and mild, and does not interfere with her employment.  Although Veteran did not have depression, panic attacks, or suicidal or homicidal thoughts, she suffered from chronic anxiety at a moderate level.  Likewise, she had moderate sleep impairment.  She would sleep for 24 hours at a time on occasion as a way to pass time and solve her problems.  She indicated that it helps her escape from life.  

A review of her medical record showed that in December 2010, a medical provider commented that the Veteran is confused, unable to connect and to understand life.  A psychiatric consult was requested as a result.  

During the March 2011 examination, the Veteran was diagnosed with anxiety disorder NOS and paranoid personality disorder and was assigned a GAF score of 40.  The Board notes that a GAF score of 40 represents some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV.  The VA psychologist indicated that he supported the Veteran's contention that her unemployment is due to the effects of the mental condition.  The psychologist indicated that the Veteran's mental disorder signs and symptoms result in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  The psychologist commented that the Veteran does not function well.  She has anxiety and is always suspicious of other people, which limits her social ties.  She is only able to have one client in home health care, and she was fortunate to have married in 2009 or should would probably be homeless again.  The psychologist added that the Veteran's mental disorder symptoms are severe enough to interfere with occupational and social functioning.  

In her social security records from December 2013, the Veteran reported that after leaving service, she suffered PTSD episodes so frequently that led her to lose jobs, become homeless, and unable to function or work under people with authority.  She stated that she deals with a fear of people with authority positions/powers over her that she feels are constantly trying to set her up or destroy her.  She stated that this fear leads her not to trust and quit her jobs.  The Veteran worked mostly as a CNA because she does not have to work with others, just one client at a time in their home.  She noted that the position ended in April 2011 when she found out that the child of the client had HIV.  She was afraid that the client's dog, which bit her, could transmit HIV to her.  She indicated that she could no longer trust working in the field or for the company because they lied to her about animals transmitting HIV.

Based on the record, the Veteran applied for VA vocational rehabilitation in December 2012.  She indicated that her fear of being treated unjustly reduced her ability to get or hold a satisfactory job.  She hoped that rehabilitation would assist her with her fear of working under people and with people.  In February 2013, she was granted vocational rehabilitation and employment services under the VA.  The Veteran was taking classes at Lindenwood, but dropped her summer class in 2013 due to financial issues, which lead to stress and depression forcing her to drop her other summer course.  She ultimately dropped all her courses in the spring of 2014, because she was too stressed and developed trust issues with her counselor.  In June 2014 correspondence, the Veteran reiterated that she has not been able to work full-time since 2008 because of her mental condition and non-service-connected back condition.  

The Board notes that the evidence of record prior to November 4, 2016, consisted of the March 2011 examination, the Veteran's contentions, and the SSA records.  The probative evidence of record supports the Veteran's claim that she was incapable of working due to her service-connected psychiatric disability.  In sum, the evidence of record indicates that, prior to November 4, 2016, the Veteran has been unemployable as the result of her service-connected psychiatric disability.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the ultimate TDIU determination rests with VA and not a medical examiner).  As the evidence does not preponderate against the claim during this particular period, the TDIU claim must be allowed.  In finding unemployability here, the Board has considered the Veteran's educational background, and her lack of experience working since June 2011.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  


ORDER

Entitlement to TDIU prior to November 4, 2016 is granted, subject to the laws and regulations that govern monetary awards.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


